                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

VIRGIL WARD,                                                                  PLAINTIFF
ADC #083291

v.                          CASE NO. 4:18-CV-00717 BSM

LT. SMITH, et al.,
North Central Unit, ADC                                                   DEFENDANTS

                                         ORDER

       The proposed findings and recommendations submitted by United States Magistrate

Judge Jerome T. Kearney [Doc. No. 6] have been reviewed. No objections were received.

After careful review of the record, the proposed findings and recommendations are adopted

in their entirety. Accordingly, Virgil Ward’s complaint is dismissed for failure to state a

claim upon which relief may be granted. The dismissal of this case shall be counted as a

strike, pursuant to 28 U.S.C. section 1915(g). It is hereby certified, pursuant to 28 U.S.C.

section 1915(a)(3), that an in forma pauperis appeal from this order would not be taken in

good faith.

       IT IS SO ORDERED this 20th day of November 2018.

                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
